BROWN, District Judge
(dissenting). I am of the opinion that the motion to dismiss the bill on points arising on the face of the bill shopld have been denied, and that the plaintiff was entitled to a full hearing in usual course.
The case presents two important questions:
(1) Whether a court, upon mere inspection of this design, should undertake to pass judgment on its artistic merit and patentable novelty.
(2) Whether the practice of the Patent Office in issuing design patents for “fonts of type” should be condemned.
As to the merit of the design—the motion to dismiss requires consideration, not only of the patent itself, but of the allegations of the bill that the defendant has copied this design, has made fonts of type reproducing the design, and has sold a large quantity of said type, and derived large profits therefrom.
It thus appears that this patented design has at least such a degree of merit as to induce the defendant to adopt it as a pattern for the manufacture of his type, rather than any of the thousands of unpatented designs which are free to the copyist. If, also, it be a fact that purchasers of type for use in printing have preferred type of this design —if it has won in competition with other designs by reason of differences important enough to influence the choice of both type founders and printers—I am of the opinion that any doubt in the minds of judges as to its artistic quality should be resolved in favor of the patent. Type founders and printers are the purchasing observers of the designs for fonts of type, and their practical conduct in choosing this design affords a better test of its quality and merit than the opinion of judges, who cannot be regarded as “ordinary observers” in the arts of type founding or of printing. The fact that the design has been infringed is sufficient to establish its utility as a design, and to *787indicate its possession o£ qualities which appeal to the classes of persons who are engaged in the manufacture or purchase, of type, and who thus are the ordinary observers of this class of designs.
The contention by an infringer that the device which he infringes constituted no advance in the art is not received with favor. Lehnbeuter v. Holthaus, 105 U. S. 94, 96, 97, 26 L. Ed. 939; Westinghouse Co. v. Wagner Mfg. Co., 225 U. S. 604, 616, 32 Sup. Ct. 691, 56 L. Ed. 1222; Aurora Mantle & Lamp Co. v. Kaufmann, 243 Fed. 911, 914, — C. C. A. —.
The question of novelty of design should properly be raised by answer and settled by proofs. New York Belting & Packing Co. v. N. J. Rubber Co., 137 U. S. 445, 450, 11 Sup, Ct. 193, 34 L. Ed. 741; Bleistein v. Donaldson Lith. Co., 188 U. S. 239, 253, 23 Sup. Ct. 298, 47 L. Ed. 460.
Gorham Mfg. Co. v. White, 14 Wall. 511, 20 L. Ed. 731, is an authority only on the question of infringement, and for the familiar rule that differences which do not destroy the substantial identity of the general appearance to the ordinary purchaser do not avoid infringement. It cannot be properly applied as establishing a rule for determining “identity of design” in point of artistic invention. The scope of Gorham v. White is considered in Robinson on Patents* § 203, note 1, aud Renwick on Patentable Invention, § 76, p. 106.
Typography is well within the fine arts, and by reference to Webster’s latest International Dictionary, under title “Typography,” it will be seen that each font of type has letters of similar characteristics, so that an entire font of type may be illustrated by a single word containing only a few letters of the font. The letters have both the font’s characteristics and their own.
Should the practice of the Patent Office in issuing design patents for “a font of type” be condemned?
The presumption is in favor of a practice of considerable duration. It seems to me practical, sensible, and sound. At least it should not be overturned, except upon a full hearing, in which the court should have before it information as to the rulings of the Patent Office and of the courts as to design patents for a large number of articles of manufacture to which a design is applied, and which perform also the function of reproducing the design. These seem to form a disr liuct class of articles of manufacture whose value is due principally to the artistic character of the design that they embody, rather than to the fact that they are also mechanical means of reproduction of design. Matrices, dies for making coins, medals, and like articles, seals, stamps, stencils, molds, jewelers’ rolls, and various products of the die sinker, are examples.
Manufacturers of such articles employ designers, whose artistic work is complete when they have finished a drawing or a model. In many large factories of jewelry, silverware, etc., the designing department, with its stock of designs, is practically distinct from the manufacturing department.
It seems to me that the designer’s right to a design patent is complete when he has produced a drawing or model which is a complete *788guide to the artificer of the article of manufacture; and, though design relates to appearance, appearance to the eye of the copying artificer satisfies the requirements of the act, even though the artificer applies the design to a die, or a type face, not intended for direct observation on account of its beauty, but for reproduction.
In a case tried before me, Byers v. F. T. Pearce Co. (D. C.) 228 Fed. 720, it appeared in evidence that stock ornaments for jewelers’ use were manufactured from dies, and that the maker of the dies sold both* the blanks struck from the die and the dies themselves; two different “articles of manufacture,” but with the same design for each. There was but one design; but it was both for the stock ornament and for the die which was used to strike up the ornament from metal. The stock ornament was capable of application to many different articles. This is typical of a large class of manufacturers in this circuit.
“But it is the design that is patented, not the mechanism dressed in the design.” B. E. Dietz Co. v. Burr & Starkweather Co., 243 Fed. 592, 594,'-C. C. A. -. '
As it is the embodiment of the design which gives such “articles of manufacture” and such marketable products their principal value, is there any shfficient reason for denying to the designer the right to patent his cfesign “for an article, of manufacture” of this class? Or must he claim his. design for the article of manufacture which is the product of the die or similar instrument of reproduction of the design?
It is said that it is' the design as applied to an article of manufacture, and lending beauty thereto, that is patentable, and that, if the article to which it is applied is of such a character that the design would not render it pleasing to the eye it is not the subject-matter of a design patent.
This is a very clear statement of the opposite view. The decision in Clark v. Bousfield, 10 Wall. 133, 140, 19 L. Ed. 862, does not seem to be conclusive, however, upon this question; for the right of an original inventor of a patented design to exclude its use upon mechanism for its reproduction, and that the patentable design is a thing apart from the instrument for reproducing it, seem to be recognized in that decision:
“The patent is simply for the design, etc., itself.”
“It may be that the inventors of the machine for impressing figures or designs upon pails or other wares would not 'be protected from using figures or designs, the right of property in which had been secured to the original inventor under this eleventh section, but they may clearly use any and all not thus protected. The machine in question is invented for reducing to practical use these figures and designs, and will make them profitable to the original inventors or owners of them, if they choose to employ it.”
The case gives no consideration to the question whether a patented design, so completely illustrated by a drawing that the copyist has only to follow it in order to make an instrument for its reproduction, is rendered invalid because the inventor has chosen to claim it “for an article of manufacture,” which is not intended to exhibit it, but can reproduce it, rather than for an article which is to be looked at directly.
*789Having in mind the practical division between the work of designing and the work of manufacturing according to the design, and also the very important consideration that it is the appearance of the patented design which is to furnish to the manufacturer full direction as to the shape or configuration of his article of manufacture, it is quite obvious that the type founder who selects this patented'1 design is led to do so by its appearance and artistic quality as exhibited in the patent drawing. lie has received such full instruction as to enable him to manufacture an article which owes its chief value to what the patentee has exhibited to his eyes, and what he in turn exhibits to the eyes of his workmen as a guide to reproducing it in metal upon an instrument which may again reproduce it.
The designer makes his design for the use of a manufacturer of type, who pays for it as a design. Whether he makes it up into type or not is immaterial. He has the sole right to make use of that design as a guide to his manufacture of type; and if another manufacturer follows that design as exhibited in the patent, he infringes as much as if he had copied it from the face of manufactured type.
It seems to me erroneous to hold that, because a manufactured font of type is not ordinarily regarded as in itself possessing beauty, the design which was exhibited to the eye of the manufacturer, and which he chose as a pattern to exhibit to the eyes of his workmen as a guide in their work, and which he also exhibits to purchasers of type, to induce them to select his type in preference to other type, should be held unpatentable, because the article in which the design is physically embodied is not looked at to see the design which was the pattern for its construction, and which it may at any time reproduce.
If we regard the design as a thing apart from the type, as the completed work of the designer, as a thing which the type founder sees and selects, which the workman sees and follows, which the printer chooses in order to please those who like good printing, and which the infringer copies, though he may never have seen the face of his competitor’s type, there should be no difficulty in concluding that the design patent relates to that appearance which is the contribution to the public which the law decrees worthy of recompense.